DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200127685) and in view of Gao (US 20170147942), and further in view of Kato (US 20140214766)

Claim 1. Chen discloses A data storage device configured to perform (e.g., a non-volatile storage system 400 , 0046 Fig. 4) the device comprising:
a non-volatile memory comprising a first memory region configured to store data provided by a host system and a second memory region configured to store data related to (e.g., a plurality of non-volatile memories (NVMs) including a first NVM 404 and a second NVM 406. …The first NVM 404 may be one or more non-volatile storage devices of a first kind and the second NVM 406 may be one or more non-volatile storage devices of a second kind. the NVM 404 and NVM 406 may have different characteristics (e.g., performance and/or quality). In one embodiment, for example, the NVM 404 may be one or more regular NAND devices (e.g., high-quality NAND devices) and the NVM 406 may be one or more low-quality NAND devices (e.g., low-quality NAND devices)., 0046 Fig. 4);

a controller configured to (e.g., non-volatile storage controller 402, 0047):
store data in the first memory region and retrieve data from the first memory region in response to at least one data transfer command received from the host system (e.g., the non-volatile storage system 400 may use the first type of encoder and first type of decoder for the NVM 404 when balanced performance and correction ability may be needed and switch to the second type of encoder and second type of decoder to achieve ultra-high performance in terms of correction capability and throughput, 0047 Fig. 4; non-volatile storage controller 100 to a system bus of a host computing system, and receive data from and transmit data to the host computing system, 0022); and
the second memory region (e.g., the NVM 406, the non-volatile storage system 400 may use the second type of encoder and second type of decoder. , 0047 Fig. 4).

Chen does not disclose, but Gao discloses
	neural network computations; perform neural network computations in (e.g., computational model 232, which can represent computational model 126, FIG. 1; data, e.g., datasets, to be used for training or operation of the computational model 232; metadata, e.g., of documents, database schema(s); or any combination thereof. In some examples, computational model 232 can include model parameters, 0052, Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, providing the benefit of to improve the training and operation of computational models (see Gao, 0013), with computer-readable media 224 includes a data store 228. In some examples, data store 228 can include data storage, structured or unstructured, such as a database (e.g., a Structured Query Language, SQL, or NoSQL database), coefficient table, or data warehouse (0052).

Chen in view of Goa does not disclose, but Kato discloses
	 receive, from the host system, a request to perform an operation on data stored in the first memory region; in response to determining that the first memory region is in a locked state, store the request in a journal to defer performance of the operation; and (e.g.,  When data is written from the host device 2 in the journal logs (journal region 12a) during acquisition (dumping) of the journal logs, the function (a4) detects the writing and uses the other journal region 12b on the memory 12 to manage the writing. Specifically, during the acquisition of the journal logs, the acquiring section 11a locks the process of writing the data in the journal region 12a, secures the temporary journal region 12b with the same capacity as the journal region 12a on the memory 12, and writes the data in the temporary journal region 12b (journal buffer II) while locking the process of writing the data in the journal region 12a. After the completion of the acquisition of the journal logs, the acquiring section 11a releases the lock of the process of writing the data in the journal region 12a and migrates the data written in the temporary journal region 12b to the journal region 12a., 0046, 0082; function (b4) restores data within the backup source storage 20 at a desired time, 0051; to write data in the journal buffer II and lock the process of writing data in the journal buffer I in order to inhibit data stored in the journal buffer I from being changed, 0064, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, with Kato, providing the benefit of change histories of data are stored as journal logs in a journal buffer 12a before writing of the data in disks 21 in order to improve the consistency of the data.  (see Kato, 0032), and to inhibit data stored in the journal buffer I from being changed (0064).

Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200127685) and in view of Gao (US 20170147942),  and Kato (cited above) and further in view of Cargnini (US 20180173441)

Claim 2. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses
 wherein the second memory region is configured to store a plurality of memory streams, each stream including a contiguous set of physical memory storage units of the non-volatile memory, and wherein the controller is further configured to perform neural network computations on the plurality of memory streams (e.g., A data file can be represented as a sequence of byte stream chunks. The file system 204 may store information about these chunks in the form of a block table or extent tree., etc, 0040;  Each byte stream chunk can be treated as a sequence of items, 0042).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 3. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses 
wherein the controller is further configured to identify each memory stream of the plurality of memory streams by a common identifier (e.g., Referring to FIG. 5, this information may be included in the metadata shared between the host 102 and HSSD 104. For example, every such chunk can be described in terms of logical block addressing (LBA), Mode ID, logical start offset, length, data type, 0040;  special stream chunk (with special ID) , 0041).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 4. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses 
wherein the plurality of memory streams comprises a first memory stream and a second memory stream (e.g., Fig. 5 shows in 206, “Data 1” and “Data 2”, ….).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 5. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses 
wherein the at least one controller is further configured to store input data for neural network computations in at least one memory stream of the plurality of memory stream (e.g., e HSSD 104 can use a data processing block 210 to transform the initial data according to a command 212 received from the host 102, for example, data transformation commands provided by the user space applications 202 at the host., 0035 Fig. 6).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 6. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses 
wherein the plurality of memory streams comprises at least one input memory stream and at least one output memory stream, and wherein the controller is further configured to perform neural network computations on data stored in the at least one input memory stream and store a result of the neural network computations in the at least one output memory stream (e.g.,  the first NVM 206 can provide the needed capacity to store initial data at a reduced cost, the second NVM 208 can provide lower latency and finer random access granularity (not available from the first NVM 206) to deliver faster resulting data and facilitate faster data processing at the HSSD., 0033 Fig, 2; HSSD 104 can use a data processing block 210 to transform the initial data according to a command 212 received from the host 102, for example, data transformation commands provided by the user space applications 202 at the host, 0035;).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 7. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses 
wherein the controller is further configured to receive from the at least one output memory stream the result of the neural network computations and provide the result to the host system (e.g., processing circuit may send the transformed data or result to the host if requested., 0006).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 8. Chen in view of Gao in view of Kato does not disclose but Cargnini discloses 
wherein the controller comprises a plurality of processor cores configured to process a plurality of memory streams substantially concurrently (e.g., call procedure can be performed in many threads, and some or all of the threads may be performed simultaneously or in parallel. For example, each of the functional blocks 302 may be used to perform one or more threads. The MapReduce model can be used to solve parallelizable problems across large datasets using a large number of threads, computers, or nodes simultaneously, 0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Cargnini, providing the benefit of  hybrid solid state storage devices utilizing different types of data storage. (see Cargnini, 0001), some machine learning or data analytics algorithms can be offloaded to the HSSD 104 (0029)..

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200127685) an din view of Gao (US 20170147942),  and Kato (cited above) and further in view of Gold (US 20190121889)

Claim 9. Chen in view of Gao in view of Kato does not disclose but Gold discloses 
wherein the controller includes an I/O core, and a neural network core (e.g., Storage array 102A and 102B may include one or more storage array controllers 110A-D… storage array controllers 110A-D may be configured to carry out various storage tasks. Storage tasks may include writing data received from the computing devices 164A-B to storage array 102A-B, erasing data from storage array 102A-B, retrieving data from storage array 102A-B and providing data to computing devices 164A-B, monitoring and reporting of disk utilization and performance, performing redundancy operations, such as Redundant Array of Independent Drives (‘RAID’) or RAID-like data redundancy operations,, 0050 Fig. 1A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, in view of Kato with Gold, providing the benefit of ensuring reproducibility in an artificial intelligence infrastructure (see Gold, 0046) the storage array controllers 110A-D may be configured for offloading device management responsibilities from storage drive 171A-F in storage array 102A-B (0054).

Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shorb (US 10459849) and in view of Confalonieri (US 8392683) and Kato (cited above)

Claim 10. Shorb discloses A method for performing neural network computations within a data storage device, the method comprising, by a controller of the data storage device (e.g.,  neural networks, Fig. 11, col 24:21-45):
receiving, from a host system, a first request to perform analysis of data stored in a memory region of a non-volatile memory of the data storage device (e.g., Worker nodes may accept work requests from a control node and provide the control node with results of the work performed by the worker node, col 12:55-65);

locking the memory region of the non-volatile memory (e.g., busy lock or a spinlock that prevents multiple process or threads from accessing the memory at the same time, col 31:1-5; spin locks will usually be held until they are explicitly released, col 31:1-10);

copying of the memory region of the non-volatile memory (e.g., copying data from one memory region (e.g., first memory region 1424) to another memory region (e.g., second memory region 1426), col 31:55-65);

initiating processing of the data by applying a neural network on the copied data (e.g., Processor 1402 executes an instruction, meaning it performs or controls the operations called for by that instruction. , col 30:18-35).

Shorb does not disclose, but Confalonieri discloses
	unlocking the memory region of the non-volatile memory (e.g., unlocked region is one where it is possible to write into or erase from, for example when new data need to be stored in the non-volatile memory, col 5:29-32).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Shorb, with Confalonieri, providing the benefit of to non-volatile memory devices with unlock-lock capability to prevent undesired data alteration in a region of memory cells (see Confalonieri, col 1:7-9) user is prevented from changing data, so that the information stored in a locked region is protected from undesired modification (col 5:25-30).

Shorb in view of Confalonieri does not disclose, but Kato discloses
	 receiving, from the host system, a request to perform an operation on data stored in the first memory region; in response to determining that the first memory region is in a locked state, store the request in a journal to defer performance of the operation; and (e.g.,  When data is written from the host device 2 in the journal logs (journal region 12a) during acquisition (dumping) of the journal logs, the function (a4) detects the writing and uses the other journal region 12b on the memory 12 to manage the writing. Specifically, during the acquisition of the journal logs, the acquiring section 11a locks the process of writing the data in the journal region 12a, secures the temporary journal region 12b with the same capacity as the journal region 12a on the memory 12, and writes the data in the temporary journal region 12b (journal buffer II) while locking the process of writing the data in the journal region 12a. After the completion of the acquisition of the journal logs, the acquiring section 11a releases the lock of the process of writing the data in the journal region 12a and migrates the data written in the temporary journal region 12b to the journal region 12a., 0046, 0082; function (b4) restores data within the backup source storage 20 at a desired time, 0051; to write data in the journal buffer II and lock the process of writing data in the journal buffer I in order to inhibit data stored in the journal buffer I from being changed, 0064, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Shorb, with Confalonieri, with Kato, providing the benefit of change histories of data are stored as journal logs in a journal buffer 12a before writing of the data in disks 21 in order to improve the consistency of the data.  (see Kato, 0032), and to inhibit data stored in the journal buffer I from being changed (0064).

Claim 12. Shoarb discloses wherein neural network parameters are stored in the non-volatile memory, and the processing of the data via the neural network occurs within the data storage device (e.g., Memory 1420 is an electronic holding place or storage for information so the information can be accessed by processor 1402., … memory 1420 has an access-controlled region 1422 that is shared by threads 1416. For instance, the access-controlled region 1422 defines a boundary for various contiguous or noncontiguous memory elements within the memory 1420 that threads 1416 can access (e.g., to read or write to a memory element of the access-controlled region 1422), col 30:8-67, Fig. 14).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shorb (US 10459849) and in view of Confalonieri (US 8392683) and Kato (cited above) and further in view of Guo (US 20200293866)

Claim 11. Shorb in view of Confalonieri in view of Kato does not disclose, but Guo discloses
wherein the neural network includes a systolic flow engine (e.g., The PEs in the MAC unit 117 can be arranged in a systolic array, and each PE can have some glue logic to store and forward data to work in lock steps with its neighboring PEs., 0023-0024 Fig. 1).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Shorb, with Confalonieri, in view of Kato with Guo, providing the benefit of  multiplier-accumulator (MAC unit) utilization in an AI engine (see Guo, 0001) dynamic mappings between different layers of a neural network model and MAC units in an AI engine can be used to improve the utilization of the MAC units (0015).

Claims 14-15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shorb (US 10459849) and in view of Confalonieri (US 8392683) in view of Kato (cited above) and further in view of Gold (US 20190121889) 

Claim 14. Shorb discloses wherein the operation includes a write operation (e.g.,  read or write to a memory element of the access-controlled region 1422, col 30:60-65).

Claim 15. Shorb in view of Confalonieri in view of Kato does not disclose but Gold discloses 
wherein the method further comprises, by at least one controller: in response to determining that processing of the data via the neural network has been completed, deleting the copy of the memory region (e.g.,  removing (2808) the data (2810) related to the previously executed machine learning model from the one or more storage systems (2422). Removing (2808) the data (2810) related to the previously executed machine learning model from the one or more storage systems (2422) may be carried out, for example, by marking the locations that contain the data (2810) related to the previously executed machine learning model as invalid for subsequent collection by a garbage collection process, 0368).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile memory with different memory regions locked and unlocked as disclosed by Shorb, and Confalonieri, in view of Kato with Gold, providing the benefit of ensuring reproducibility in an artificial intelligence infrastructure (see Gold, 0046) the storage array controllers 110A-D may be configured for offloading device management responsibilities from storage drive 171A-F in storage array 102A-B (0054), and to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system 124 (0083).

Claim 16. Shorb discloses A data storage device configured to perform neural network computations (e.g.,  neural networks, Fig. 11, col 24:21-45):, the device comprising:

a non-volatile memory comprising a first memory region configured to store data provided by a host system and a second memory region configured to store data related to neural network computations (e.g.,  FIG. 14, the access-controlled region 1422 can have different memory regions (e.g., first memory region 1424 and second memory region 1426) each with their own allocated respective sets of the contiguous or noncontiguous memory elements, col 31:23-30);
a first controller configured to:
receive, from the host system, a first request to perform analysis of data stored in the first memory region (e.g., Worker nodes may accept work requests from a control node and provide the control node with results of the work performed by the worker node, col 12:55-65);
set a locked state for the first memory region (e.g., busy lock or a spinlock that prevents multiple process or threads from accessing the memory at the same time, col 31:1-5);
copy the data stored in the first memory region into the second memory region (e.g., copying data from one memory region (e.g., first memory region 1424) to another memory region (e.g., second memory region 1426), col 31:55-65); and
perform neural network computations on the copy of the data stored in the second memory region (e.g., Processor 1402 executes an instruction, meaning it performs or controls the operations called for by that instruction. , col 30:18-35); and

a second controller configured to:
receive, from the host system, a second request to perform an operation on data stored in the first memory region (e.g., Worker nodes may accept work requests from a control node and provide the control node with results of the work performed by the worker node, col 12:55-65; the operations define requests to read or write to memory 1420 controlled by operating system layer 1406. Col 30:43-45);
in response to determining that the first memory region is in an unlocked state, perform the operation (e.g.,  blocking access from threads accessing a first memory region for write requests without blocking access for read requests from the threads, col 32:25-28).

Shorb does not disclose, but Confalonieri discloses
	set an unlocked state for the first memory region (e.g., unlocked region is one where it is possible to write into or erase from, for example when new data need to be stored in the non-volatile memory, col 5:29-32).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Shorb, with Confalonieri, providing the benefit of to non-volatile memory devices with unlock-lock capability to prevent undesired data alteration in a region of memory cells (see Confalonieri, col 1:7-9) user is prevented from changing data, so that the information stored in a locked region is protected from undesired modification (col 5:25-30).

Shorb in view of Confalonieri does not disclose, but Kato discloses
	store;  to defer performance of the operation; and (e.g.,  When data is written from the host device 2 in the journal logs (journal region 12a) during acquisition (dumping) of the journal logs, the function (a4) detects the writing and uses the other journal region 12b on the memory 12 to manage the writing. Specifically, during the acquisition of the journal logs, the acquiring section 11a locks the process of writing the data in the journal region 12a, secures the temporary journal region 12b with the same capacity as the journal region 12a on the memory 12, and writes the data in the temporary journal region 12b (journal buffer II) while locking the process of writing the data in the journal region 12a. After the completion of the acquisition of the journal logs, the acquiring section 11a releases the lock of the process of writing the data in the journal region 12a and migrates the data written in the temporary journal region 12b to the journal region 12a., 0046, 0082; function (b4) restores data within the backup source storage 20 at a desired time, 0051; to write data in the journal buffer II and lock the process of writing data in the journal buffer I in order to inhibit data stored in the journal buffer I from being changed, 0064, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Shorb, with Confalonieri, with Kato, providing the benefit of change histories of data are stored as journal logs in a journal buffer 12a before writing of the data in disks 21 in order to improve the consistency of the data.  (see Kato, 0032), and to inhibit data stored in the journal buffer I from being changed (0064).

Shorb in view of Confalonieri and Kato does not disclose but Gold discloses 
in response to determining that the first memory region is in a locked state, storing the second request in a journal (e.g., storage controllers 125a, 125b may utilize the fast write memory within or across storage devices 119a-d to journal in progress operations, 0083).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile memory with different memory regions locked and unlocked as disclosed by Shorb, and Confalonieri, and Kato with Gold, providing the benefit of ensuring reproducibility in an artificial intelligence infrastructure (see Gold, 0046) the storage array controllers 110A-D may be configured for offloading device management responsibilities from storage drive 171A-F in storage array 102A-B (0054), and to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system 124 (0083).

Claim 17. Shorb discloses wherein the journal is configured to prevent writing to the first memory portion (e.g., blocking access from threads accessing a first memory region for write requests, col 32:24-27). 

Claim 18.Shorb discloses wherein the first controller is further configured to:  receive a second request to perform analysis of data stored in the first memory region while the first memory region is in a locked state; and copy the data stored in the first memory region into a third memory region without waiting for the first memory region to be in an unlocked state (e.g., during the copying, to the second memory region, of the data copied from the first memory region, blocking access from threads accessing a first memory region for write requests without blocking access for read requests from the threads. In this way processing capabilities of a computing device can be improved over traditional methods that blocked all access to a memory during a copying event (e.g., using locks)., col 32:23-30).

Claim 19. Shorb discloses wherein the first controller is further configured to retrieve from an output memory stream the result of the neural network computations and provide the result to the host system, the output memory stream comprising a contiguous set of physical memory storage units of the second memory portion of the non-volatile memory (e.g., he neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 1200. Each subsequent layer of the neural network 1200 can repeat this process until the neural network 1200 outputs a final result at the output layer 1206., col 27:9-17).

Claim 20. Shorb discloses wherein the first controller comprises a plurality of processing cores configured to process a plurality of memory streams substantially concurrently (e.g., Shorb discloses, col 34:40-45).

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
For claims 1, 10, 16, Applicant argues that the cited references did not disclose the amended limitations (see above).
In the present OA, Kato in combination with Chen and Goa (for claim 1), and Shorb in view of Confalonieri (claims 10 and 16), renders the limitations as obvious.
Specifically, Chen in view of Goa does not disclose, but Kato discloses
	 receive, from the host system, a request to perform an operation on data stored in the first memory region; in response to determining that the first memory region is in a locked state, store the request in a journal to defer performance of the operation; and (e.g.,  When data is written from the host device 2 in the journal logs (journal region 12a) during acquisition (dumping) of the journal logs, the function (a4) detects the writing and uses the other journal region 12b on the memory 12 to manage the writing. Specifically, during the acquisition of the journal logs, the acquiring section 11a locks the process of writing the data in the journal region 12a, secures the temporary journal region 12b with the same capacity as the journal region 12a on the memory 12, and writes the data in the temporary journal region 12b (journal buffer II) while locking the process of writing the data in the journal region 12a. After the completion of the acquisition of the journal logs, the acquiring section 11a releases the lock of the process of writing the data in the journal region 12a and migrates the data written in the temporary journal region 12b to the journal region 12a., 0046, 0082; function (b4) restores data within the backup source storage 20 at a desired time, 0051; to write data in the journal buffer II and lock the process of writing data in the journal buffer I in order to inhibit data stored in the journal buffer I from being changed, 0064, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the non-volatile storage system including memories and controller as disclosed by Chen, with Gao, with Kato, providing the benefit of change histories of data are stored as journal logs in a journal buffer 12a before writing of the data in disks 21 in order to improve the consistency of the data.  (see Kato, 0032), and to inhibit data stored in the journal buffer I from being changed (0064).
Applicant’s arguments for dependent claims 2-9, 11-15, 17-20 are based on dependency from claims 1, 10, 16, addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135